Citation Nr: 0506224	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder prior to September 23, 2002.

2.  Entitlement to a disability rating in excess of 40 
percent for a cervical spine disorder beginning on September 
23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from March 1958 to December 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted entitlement to service connection 
for a cervical spine disorder, and assigned an evaluation of 
20 percent, effective June 10, 1998.  A January 2004 rating 
decision increased the disability rating to 40 percent, 
effective September 23, 2002.

The case was previously before the Board in September 2003, 
when it was remanded for RO consideration of new evidence 
developed by the Board pursuant to 38 C.F.R. § 19.9(a)(2).

The Board notes that the veteran has submitted new medical 
evidence since the RO last adjudicated the case.  
Specifically, the veteran has provided treatment records from 
the Milwaukee VA Medical Center, dated from March 2004 to 
September 2004, which include findings relevant to his 
cervical spine disorder.

As noted in September 2003, the United States Court of 
Appeals for the Federal Circuit has invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  Consequently, the Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
veteran.  The veteran was made aware of this fact within the 
September 2003 remand.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.

Moreover, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected cervical spine disorder in February 2000.  
Since then, the veteran's representative has requested a new 
examination.  Based on the current medical evidence and the 
veteran's statements, the Board concludes that in order to 
comply with VA's duty to assist, he is entitled to a current 
VA examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded an examination to 
determine the severity of his 
service-connected cervical spine 
disorder.  The claims folder must 
be made available to the examiner 
in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

2.  After completion of the above 
and any additional development 
deemed necessary, the RO should 
review the veteran's claims for an 
increased rating for his cervical 
spine disorder.  The increased 
rating claims must be considered in 
light of the revised regulatory 
provisions of 38 C.F.R. § 4.71a.  
If the benefits sought remain 
denied, the veteran and his 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded the opportunity to 
respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




